UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of May 2, 2008: Common Stock, No Par Value: 13,266,186 shares outstanding. INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures of Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended March 31, 2008 2007 Operating Revenues $ 20,855 $ 18,988 Operating Expenses: Operations 11,102 10,192 Maintenance 996 978 Depreciation 1,931 1,845 Other Taxes 2,479 2,251 Total Operating Expenses 16,508 15,266 Operating Income 4,347 3,722 Other Income (Expense): Allowance for Funds Used During Construction 103 112 Other Income 241 226 Other Expense (46 ) (5 ) Total Other Income, net 298 333 Interest Charges 1,517 1,384 Income before Income Taxes 3,128 2,671 Income Taxes 1,124 902 Net Income 2,004 1,769 Preferred Stock Dividend Requirements 62 62 Earnings Applicable to Common Stock $ 1,942 $ 1,707 Earnings per share of Common Stock: Basic $ 0.15 $ 0.13 Diluted $ 0.15 $ 0.13 Average Number of Common Shares Outstanding: Basic 13,254 13,176 Diluted 13,585 13,507 Cash Dividends Paid per Common Share $ 0.1750 $ 0.1725 See Notes to Condensed Consolidated Financial Statements 1 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited) (In thousands) March 31, December 31, ASSETS 2008 2007 UTILITY PLANT: Water Production $ 99,220 $ 98,942 Transmission and Distribution 267,052 264,939 General 26,022 24,874 Construction Work in Progress 13,080 9,833 TOTAL 405,374 398,588 Less Accumulated Depreciation 66,363 64,736 UTILITY PLANT - NET 339,011 333,852 CURRENT ASSETS: Cash and Cash Equivalents 1,462 2,029 Accounts Receivable, net 8,099 8,227 Unbilled Revenues 4,364 4,609 Materials and Supplies (at average cost) 1,273 1,205 Prepayments 995 1,363 TOTAL CURRENT ASSETS 16,193 17,433 DEFERRED CHARGES Unamortized Debt Expense 2,862 2,884 AND OTHER ASSETS: Preliminary Survey and Investigation Charges 5,964 5,283 Regulatory Assets 15,868 16,090 Operations Contracts Fees Receivable 4,216 4,184 Restricted Cash 6,199 6,418 Non-utility Assets - Net 6,149 6,183 Other 347 348 TOTAL DEFERRED CHARGES AND OTHER ASSETS 41,605 41,390 TOTAL ASSETS $ 396,809 $ 392,675 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $ 106,025 $ 105,668 Retained Earnings 27,064 27,441 Accumulated Other Comprehensive Income, net of tax 57 69 TOTAL COMMON EQUITY 133,146 133,178 Preferred Stock 3,958 3,958 Long-term Debt 131,423 131,615 TOTAL CAPITALIZATION 268,527 268,751 CURRENT Current Portion of Long-term Debt 2,768 2,723 LIABILITIES: Notes Payable 9,000 6,250 Accounts Payable 4,535 6,477 Accrued Taxes 9,697 7,611 Accrued Interest 975 1,916 Unearned Revenues and Advanced Service Fees 758 758 Other 1,446 1,274 TOTAL CURRENT LIABILITIES 29,179 27,009 COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction 21,796 21,758 AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits 1,441 1,461 Accumulated Deferred Income Taxes 18,096 17,940 Employee Benefit Plans 13,871 13,333 Regulatory Liability - Cost of Utility Plant Removal 5,876 5,726 Other 1,337 459 TOTAL DEFERRED CREDITS AND OTHER LIABILITIES 62,417 60,677 CONTRIBUTIONS IN AID OF CONSTRUCTION 36,686 36,238 TOTAL CAPITALIZATION AND LIABILITIES $ 396,809 $ 392,675 See Notes to Condensed Consolidated Financial Statements. 2 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 2,004 $ 1,769 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 2,088 1,995 Provision for Deferred Income Taxes and ITC 123 128 Equity Portion of AFUDC (54 ) (54 ) Cash Surrender Value of Life Insurance 172 (56 ) Changes in Assets and Liabilities: Accounts Receivable 128 (209 ) Unbilled Revenues 245 (65 ) Materials & Supplies (68 ) (119 ) Prepayments 368 319 Other Assets (213 ) (210 ) Accounts Payable (1,006 ) (468 ) Accrued Taxes 2,092 2,369 Accrued Interest (941 ) (984 ) Employee Benefit Plans 678 706 Unearned Revenue & Advanced Service Fees - 8 Other Liabilities 115 267 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,731 5,396 CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $49 in 2008 and $58 in 2007 (6,327 ) (3,620 ) Restricted Cash 219 599 Preliminary Survey & Investigation Charges (681 ) (663 ) NET CASH USED IN INVESTING ACTIVITIES (6,789 ) (3,684 ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt (490 ) (425 ) Proceeds from Issuance of Long-term Debt 343 41 Net Short-term Bank Borrowings 2,750 - Deferred Debt Issuance Expenses (28 ) (30 ) Common Stock Issuance Expense - (15 ) Restricted Cash - (23 ) Proceeds from Issuance of Common Stock 357 349 Payment of Common Dividends (2,319 ) (2,272 ) Payment of Preferred Dividends (62 ) (62 ) Construction Advances and Contributions-Net (60 ) 137 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 491 (2,300 ) NET CHANGES IN CASH AND CASH EQUIVALENTS (567 ) (588 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,029 5,826 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,462 $ 5,238 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY: Utility Plant received as Construction Advances and Contributions $ 546 $ 1,610 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash Paid During the Year for: Interest $ 2,546 $ 2,461 Interest Capitalized $ (49 ) $ (58 ) Income Taxes $ 701 $ 15 See Notes to Condensed Consolidated Financial Statements. 3 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITAL STOCK AND LONG-TERM DEBT (Unaudited) (In thousands) March 31, December 31, 2008 2007 Common Stock, No Par Value: Shares Authorized -40,000 Shares Outstanding -2008 - 13,262 $ 106,025 $ 105,668 2007 - 13,246 Retained Earnings 27,064 27,441 Accumulated Other Comprehensive Income, net of tax 57 69 TOTAL COMMON EQUITY $ 133,146 $ 133,178 Cumulative Preference Stock, No Par Value: Shares Authorized - 100 Shares Outstanding - None Cumulative Preferred Stock, No Par Value: Shares Authorized - 139 Shares Outstanding - 37 Convertible: Shares Outstanding, $7.00 Series - 14 1,457 1,457 Shares Outstanding, $8.00 Series - 12 1,399 1,399 Nonredeemable: Shares Outstanding, $7.00 Series -1 102 102 Shares Outstanding, $4.75 Series - 10 1,000 1,000 TOTAL PREFERRED STOCK $ 3,958 $ 3,958 Long-term Debt: 8.05%, Amortizing Secured Note, due December 20, 2021 $ 2,775 $ 2,800 6.25%, Amortizing Secured Note, due May 22, 2028 8,470 8,575 6.44%, Amortizing Secured Note, due August 25, 2030 6,277 6,347 6.46%, Amortizing Secured Note, due September 19, 2031 6,557 6,627 4.22%, State Revolving Trust Note, due December 31, 2022 691 691 3.30% to 3.60%, State Revolving Trust Note, due May 1, 2025 3,358 3,168 3.49%, State Revolving Trust Note, due January 25, 2027 743 603 4.03%, State Revolving Trust Note, due December 1, 2026 974 974 4.00% to 5.00%, State Revolving Trust Bond, due September 1, 695 695 0.00%, State Revolving Fund Bond, due September 1, 2021 528 538 First Mortgage Bonds: 5.20%, Series S, due October 1, 2022 12,000 12,000 5.25%, Series T, due October 1, 2023 6,500 6,500 6.40%, Series U, due February 1, 2009 15,000 15,000 5.25%, Series V, due February 1, 2029 10,000 10,000 5.35%, Series W, due February 1, 2038 23,000 23,000 0.00%, Series X, due September 1, 2018 581 591 4.25% to 4.63%, Series Y, due September 1, 2018 765 765 0.00%, Series Z, due September 1, 2019 1,317 1,342 5.25% to 5.75%, Series AA, due September 1, 2019 1,785 1,785 0.00%, Series BB, due September 1, 2021 1,656 1,685 4.00% to 5.00%, Series CC, due September 1, 2021 1,995 1,995 5.10%, Series DD, due January 1, 2032 6,000 6,000 0.00%, Series EE, due September 1, 2024 7,004 7,112 3.00% to 5.50%, Series FF, due September 1, 2024 8,385 8,385 0.00%, Series GG, due September 1, 2026 1,685 1,710 4.00% to 5.00%, Series HH, due August 1, 2026 1,950 1,950 0.00%, Series II, due August 1, 2027 1,750 1,750 3.40% to 5.00%, Series JJ, due August 1, 2027 1,750 1,750 SUBTOTAL LONG-TERM DEBT 134,191 134,338 Less: Current Portion of Long-term Debt (2,768 ) (2,723 ) TOTAL LONG-TERM DEBT $ 131,423 $ 131,615 See Notes to Condensed Consolidated Financial Statements. 4 Index MIDDLESEX WATER COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation Middlesex Water Company (Middlesex or the Company) is the parent company and sole shareholder of Tidewater Utilities, Inc. (Tidewater), Tidewater Environmental Services, Inc. (TESI), Pinelands Water Company (Pinelands Water) and Pinelands Wastewater Company (Pinelands Wastewater) (collectively, Pinelands), Utility Service Affiliates, Inc. (USA), and Utility Service Affiliates(Perth Amboy) Inc. (USA-PA). Southern Shores Water Company, LLC (Southern Shores) and White Marsh Environmental Systems, Inc. (White Marsh) are wholly-owned subsidiaries of Tidewater. The financial statements for Middlesex and its wholly-owned subsidiaries (the Company) are reported on a consolidated basis.All significant intercompany accounts and transactions have been eliminated. The consolidated notes within the 2007 Form 10-K are applicable to these financial statements and, in the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (including normal recurring accruals) to present fairly the financial position as of March 31, 2008, the results of operations for the three month periods ended March 31, 2008 and 2007, and cash flows for the three month periods ended March 31, 2008 and 2007. Information included in the Condensed Consolidated Balance Sheet as of December 31, 2007, has been derived from the Company’s audited financial statements for the year ended December 31, 2007. Certain reclassifications have been made to the prior year financial statements to conform with the current period presentation. Recent Accounting Pronouncements – In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS 157, Fair Value Measurements, which establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.
